Citation Nr: 1531973	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus with proteinuria (claimed as kidney damage) and erectile dysfunction. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than August 15, 2012, for the award of service connection for coronary artery disease (claimed as ishemic heart disease, high cholesterol and body fat).

4.  Whether new and material evidence to reopen a previously denied claim for  service connection for gastritis has been received.

5.  Entitlement to service connection for a stomach disability, including gastritis, to include as secondary to type II diabetes mellitus and/or PTSD.  

6.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus and coronary artery disease.  

7.  Entitlement to service connection for hypothyroidism, claimed as secondary to type II diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1975.

The appeal of the issues of entitlement to an initial higher rating for PTSD and the  denial of service connection for hypertension to the Board of Veterans' Appeals  (Board) arose from a December 2009 rating decision in which the RO in Nashville, Tennessee, inter alia, awarded service connection for PTSD and assigned a 30 percent disability rating, effective November 26, 2008, and denied service connection for hypertension.  In January 2010, the Veteran filed a notice of disagreement (NOD).  

The appeal of the issues of entitlement to an increased rating for diabetes mellitus, type II, and service connection for a stomach disorder to the Board arose from a February 2010 rating decision in which the Nashville RO, inter alia, determined that the Veteran's proteinuria (claimed as kidney damage) was noncompensable and, thus, would remain combined with the current 20 percent disability rating for diabetes mellitus, type II.  The RO also continued the denial of service connection for hypertension and denied service connection for gastritis finding that new and material evidence had not been received to reopen the claim.  In February 2010, the Veteran filed a NOD.  The appeal of the issues of entitlement to an earlier effective date for the award of service connection for coronary artery disease and service connection for hypothyroidism to the Board arose from a June 2011 rating decision, in which the Columbia, South Carolina RO denied service connection for coronary artery disease and hypothyroidism.  In July 2011, the Veteran filed  an NOD.  

A statement of the case (SOC) with respect to all the issues was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

In March 2014, the RO awarded service connection for coronary artery disease, effective August 15, 2012.  Although this was a complete grant of the benefit of service connection that was on appeal, as the effective date was not the date of claim, in a contemporaneous supplemental SOC (SSOC), the RO continued the appeal characterized the issue of entitlement to service connection prior to August 15, 2012.  

In March 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In a June 2013 statement, the Veteran requested a review of his records and in a December 2014 statement, the Veteran's representative reiterated this request.  Although the Veteran was never scheduled for such, at the Board hearing, the Veteran waived his right for such review.  

In March 2015, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.    See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 50 percent for PTSD, effective the date of claim, November 26, 2008,  during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the December 2011 SOC, the RO addressed the claim for service connection for a stomach disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized that portion of the appeal involving a stomach disability as encompassing both the 4th and 5th matters set forth on the title page.  

In so doing, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for gastritis on the basis that there was no medical evidence linking his gastritis to disease or injury incurred or aggravated in service.  As there was a diagnosis of gastritis at the time of the previous final decision, the current diagnoses of gastritis since that denial cannot constitute a different diagnosed disease or injury. 

The Board also has considered the fact that the previous decision denied service connection for gastritis as not incurred or aggravated during service.  In his November 2008 request to reopen the claim for service connection for gastritis, the Veteran specifically asserted that his stomach disorder is secondary to his diabetes mellitus, type II.  Subsequently, he has also asserted that his stomach disorder is secondary to his PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, therefore, that the Veteran's current claim for service connection for a stomach disability is not a "new" claim, and that new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection, regardless of the Veteran's current theory regarding a nexus to service.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) records associated with the Veteran's appeal.  With the exception of additional VA treatment records dated to November 2014 located in Virtual VA, and the Board hearing transcript and additional evidence submitted by the Veteran in March 2015 in VBMS, a review of the remaining documents in such files reveals the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board's decision addressing the claim for an increased rating for diabetes mellitus type II and associated complications, as well as the claim for  an earlier effective date for coronary artery disease, and reopening the claim for service connection for a stomach disability, is set forth below.  The remaining claims, including the claim for service connection for a stomach disorder, on the merits, are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability due to individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was denied a TDIU in a September 2012 rating decision.  The Veteran did not initiate an appeal from that decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  

Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  However, in the December 2014 statement, the Veteran's representative asserted that the issue should be adjudicated again in light of the fact that service connection for coronary artery disease has now been awarded.  It does not appear that the new TDIU claim for has yet been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.
 
2.  At no time pertinent to the Veteran's August 2009 claim for increase has the Veteran's diabetes mellitus required a regulation of his activities within the meaning of the applicable diagnostic criteria; the Veteran's erectile dysfunction has not been manifested by deformity of the penis with loss of erectile power and his proteinuria has not been manifested by hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension.
 
3.  At all times pertinent to the current claim, the schedular criteria have been adequate to evaluate the Veteran's diabetes mellitus and complications under consideration.

4.  On August 31, 2010, the RO received the Veteran's original claim for service connection for ischemic heart disease.

5.  There is no competent medical evidence showing a diagnosis of coronary artery disease prior to August 15, 2012.  

6.  In an August 2005 rating decision, the RO denied a claim for service connection for stomach disability then characterized as gastritis; although notified of the denial in a September 2005 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

7.  Evidence associated with the claims file since the August 2005 denial of the claim for service connection for stomach disability then characterized as gastritis includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus with proteinuria and erectile dysfunction are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), 4.119, Diagnostic Codes 7913, 7520 (2014).

2.  The claim for an effective date earlier than August 15, 2012, for the award of service connection for coronary artery disease, is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2014).

3.  The August 2005 rating decision in which the RO denied service connection for stomach disability then characterized as gastritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2014). 

4.  As evidence received since August 2005 final decision is new and material, the criteria for reopening the previously denied claim for service connection for a stomach disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the request to reopen the claim for service connection for a stomach disability, all notification and development action needed to fairly resolve this claim has been accomplished. 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the claim for an increased rating for diabetes mellitus, the Board observes that in August 2009, the Veteran filed a claim seeking service connection for kidney damage associated with his diabetes mellitus.  In September 2009, the RO provided notice to the Veteran of the information and evidence necessary to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  In the February 2010 rating decision, the RO observed that the Veteran had already been granted service connection for proteinuria as a complication of his diabetes mellitus, but continued to find that a separate compensable evaluation was not warranted and that a rating in excess of 20 percent for his diabetes mellitus was also not warranted.  The Veteran appealed the continuation of the 20 percent rating.  

Although  the Veteran did not receive any additional notice concerning the information and evidence necessary to substantiate the claim for an increased rating.  Nevertheless, the Board finds that the lack of fully compliant VCAA notice in the present case is harmless error.  In this regard, the United States Supreme Court held in Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error in question was harmful by at least providing an explanation as to how the error caused harm. See also 38 U.S.C.A. § 7261(b)(2).  Thus, the Board must consider the specific facts of an appellant's case to determine whether he has actually been prejudiced by any notice error.  The Court has provided guidance in making this determination.  Specifically, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Court held that lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  The Court also observed that a finding that any error did not actually affect the outcome of a claim or compromise the "essential fairness of the adjudication" shows that the error in question was not prejudicial.  Id. at 116.

In this case, the evidence of record shows that the Veteran has actual knowledge of the information and evidence necessary to establish an increased rating for his diabetes mellitus.  In this regard, he provided testimony as well as statements indicating that he has had to restrict his physical activities due to his diabetes mellitus.  He specifically testified that he "self" regulates his activities to avoid crashing.  In sum, his submitted written argument and Board hearing testimony shows that he has actual knowledge of the requirements necessary to receiving an increased rating under the applicable rating criteria for diabetes mellitus.  Importantly, through the course of questioning the Veteran at the Board hearing concerning the impact of his diabetes mellitus, the Veteran's representative also clearly showed knowledge of the requirements necessary to meet the criteria for a higher rating.  Moreover, as noted above, the September 2009 letter provided notice of the information and evidence necessary to establish a disability rating.  

Thus, the Veteran has clearly been shown to have actual knowledge of the requirements necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Based upon the above, the record is clear that the Veteran has had actual knowledge of the evidentiary requirements to meet the criteria for a higher rating, and that any notice defects have not been prejudicial him.  See Mayfield, v. Nicholson, 19 Vet. App. 103, 121-22 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (noting that the claimant's actual knowledge of an evidentiary requirement is sufficient to demonstrate that a notice defect omitting such information was not prejudicial); See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).

With respect to the issue of an earlier effective date for the award of coronary artery disease, the in September and November 2010, the RO sent notices to the Veteran providing the information and evidence needed to substantiate the underlying claim for service connection as well as for establishing an effective date.  March 2014 and December 2014 supplemental SOCs also explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to this claim, to include during the March 2015 hearing.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of private and VA treatment records, and the reports of February 2012 and July 2014 VA examinations to address the severity of the Veteran's diabetes mellitus.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2015 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with any matter herein decided is required. 

Specifically as regards the Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that a Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA:   (1)  to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the March 2015 Board hearing, the undersigned Veterans Law Judge enumerated the  claims on appeal and suggested evidence that may support these claims, including evidence that the Veteran might submit that may have been overlooked.  The Veteran was also specifically asked questions concerning the severity of his diabetes mellitus type II and its functional impact on his activities. Information was also solicited as to why the Veteran believed an earlier effective date was warranted for the award of service connection for coronary artery disease. The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative during the hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A. Increased Rating for Type II Diabetes Mellitus with 
Proteinuria and Erectile Dysfunction

The Veteran is seeking a rating in excess of 20 percent for diabetes mellitus type II with proteinuria and erectile dysfunction.  He has averred that he is required to regulate his activities due to his diabetes mellitus.  He has also claimed that he suffers from kidney damage that warrants a separate, compensable rating.    

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509-10.

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

For purposes of this analysis, the Board observes that renal dysfunction with constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  Higher ratings are available for more severe symptoms.  38 C.F.R. § 4.115a.

Moreover, deformity of the penis with the loss of erectile power warrants a 20 percent rating under.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided.

Considering the pertinent evidence in light of the above, the Board finds that a rating greater than 20 percent for the Veteran's diabetes mellitus, type II, with proteinuria and erectile dysfunction is not warranted at any point pertinent to this appeal.

As noted above, the Veteran filed a claim seeking a separate, compensable rating for kidney damage in August 2009.  As the Veteran's kidney damage was already contemplated in the disability rating for diabetes mellitus, the RO construed this claim as a claim for an increase rating and continued the 20 percent rating for diabetes mellitus.    

The Veteran was afforded a VA examination in February 2010 to assess his proteinuria.  The claims file was reviewed.  The Veteran reported lower abdominal and pelvic pain and urinary urgency, dribbling, straining and that frequency was less than one hour.  He also reported nocturia with three voiding per night.  There was also a history of urinary tract stones.  There was no peripheral edema.  Laboratory results showed that albumin was 4.7, creatinine was 1.1 and BUN was 14.  Urine protein was 30 mg/dl.  The diagnosis was microalbuminuria.  In an addendum opinion, the examiner indicated that the Veteran's microalbuminuria was a complication of diabetes.  

In a February 2012 statement, the Veteran's spouse indicated that the Veteran was having daily diabetic "crashes," which would lead to him passing out if he did not eat by a certain time.  She also mentioned that he could not carry canoes as much, which was a major shift in his activities.  She reported that he was generally slowing down and did not want to do as much physical work.  

The Veteran was afforded another VA examination in February 2012 with respect to his claimed kidney damage.  It was observed that the Veteran had a history for increased microalbumin; GFR remained above 60.  He took Losartan for blood pressure and kidney protection.  The examiner found that Veteran did not have renal or voiding dysfunction.  Laboratory studies from January 2012 showed that BUN was 13, Creatinine was 1.00 and EGFR was 73.9.  The examiner indicated that there were no other significant diagnostic test findings or results.  There was not functional impact on the Veteran's ability to work.  The examiner opined that the Veteran's diabetes mellitus would not impose an interference with the ability to secure and maintain substantially gainful employment and would not impact either active or sedentary employment.  It was also noted that the Veteran took testosterone for his erectile dysfunction associated with his diabetes mellitus.  No other abnormalities were noted on examination and the Veteran himself declined physical examination and reported normal anatomy with no penile or testicular deformity or abnormality.   

Most recently, the Veteran was afforded a VA examination in July 2014.  The claims file was reviewed.  It was noted that the Veteran took prescribed oral hypoglycemic agents; however, there was no regulation of activities as part of the medical management.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than twice per month.  There had been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations in the past 12 months.  The Veteran had no progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  The examiner observed that the Veteran had the following complications associated with his diabetes mellitus: peripheral neuropathy of the lower extremities, nephropathy or renal dysfunction, erectile dysfunction and onychomycosis.  The examiner found that the Veteran's diabetes mellitus did not impact his ability work.  

With respect to the kidney, it was noted that the Veteran had been spilling protein in the urine.  He still took Losartan for the condition.  The Veteran had constant proteinuria, but he did not have hypertension or heart disease due to renal dysfunction.  The Veteran did not have recurrent stone formation in the kidney.  Contemporaneous laboratory studies showed that BUN, Creatinine and EGFR were normal.  The urinalysis was abnormal for proteinuria with 100 and microalbumin/creatinine was 441.  There were no other significant diagnostic findings.  The Veteran's kidney condition did not impact his ability to work.  With respect to erectile dysfunction, the Veteran again declined to be examined and reported normal anatomy.  

VA treatment records during the applicable period show assessments of type II diabetes mellitus with proteinuria and neuropathy, but are silent with respect to any medical management of the Veteran's activities.  Importantly, the records clearly document that the Veteran current diabetes therapy was diet and oral agent with no mention of regulation of activities.  

During the Board hearing, the Veteran reported that he took daily oral medication for his diabetes and saw his doctor every six months.  He was on a very restricted diet and had to eat regularly to avoid "crashes".  He further testified that he "self" regulated his activities due to his diabetes mellitus and he felt that was regulation of activities had not been prescribed by a doctor.   He also reported that he took medication for extreme urinary urgency.  

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes.  In this regard, the Veteran already has been awarded separate disability ratings for his complications of peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and onychomycosis.  As the Veteran is separately rated for each of these complications of diabetes and has not appealed any decisions on those complications to the Board, no consideration of those complications is warranted as part of the current claim for a higher rating for diabetes mellitus.  

Moreover, the July 2014 VA examination found that laboratories were normal and there was no finding of hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension.  Although the Veteran has reported urinary urgency, based on the medical evidence, no other dysfunction or disease other than the clinical finding of proteinuria has been shown.  Thus, a separate rating for renal dysfunction as a complication of diabetes mellitus is not warranted.  Likewise, with respect to the Veteran's erectile dysfunction, his service-connected erectile dysfunction is already compensated with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  Moreover, the Veteran has expressly denied any sort of penis deformity to warrant a separate compensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  As such, a separate disability rating for erectile dysfunction is not warranted.  

Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes, after a review of the record, that at no time since the August 2009 date of claim for increase has the Veteran's disability met the criteria for an increase to a 40 percent disability rating. Specifically, while the evidence shows the Veteran has been prescribed an oral hypoglycemic agent and used a restricted diet to control his diabetes, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities. In sum, the preponderance of the evidence does not support finding that the Veteran requires regulation of activities, as defined by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119 , Diagnostic Code 7913.  In this regard, the July 2014 VA examiner performed an in-depth physical examination and provided an in-depth history of the Veteran's diabetes mellitus.  The VA examiner specifically found that the Veteran did not require a regulation of activities as part of medical management for diabetes mellitus.  Likewise, VA treatment records showed do not document any restriction of activities.   

The probative evidence of record thus shows that the Veteran has not been required to regulate his activities as defined by the rating criteria.  Therefore, the criteria for an increased rating for diabetes mellitus, type II, under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent, rating are not met, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.

The Board notes that, in reaching the above-noted determinations, the Veteran's own assertions, along with those of his representative, advanced on his behalf have been considered.  The Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's diabetes mellitus.  See 38 C.F.R. § 3.159 (a)(1); see also Jones v. Brown, 7 Vet. App. 134 (1994).  As discussed above, the persuasive evidence indicates that the Veteran's diabetes mellitus is consistent with the assigned 20 percent rating. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, any point pertinent to the August 2009 claim for increase, the Veteran's service-connected diabetes mellitus and it complications has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the December 2011 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described diabetes mellitus symptomatology, to include regulation of diet and the need for constant medication, and provides for ratings higher than that assigned based on more significant functional impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the Veteran's diabetes mellitus. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional knee impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As noted above, the claim for a TDIU was separately adjudicated and not perfected for appellate review.  Moreover, there is no suggestion whatsoever, that, at any pertinent point, the service-connected diabetes mellitus with proteinuria and erectile dysfunction, alone, has rendered him actually or effectively unable to obtain or maintain gainful employment.  In fact, the February 2012 and July 2014 VA examiners specifically indicated that the Veteran's diabetes mellitus did not impact the Veteran's ability to work and did not affect the Veteran's ability to find or maintain gainful employment.  As no claim for a TDIU specifically due to the disability under consideration has been raised, the Board need not address the matter of the Veteran's unemployability in conjunction with the current claim for increase.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's diabetes mellitus with proteinuria and erectile dysfunction, pursuant to Hart (cited above), and the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Earlier Effective Date for the Award of Service Connection
for Coronary Artery Disease

The Veteran is seeking an effective date earlier than August 15, 2012 for the award of service connection for coronary artery disease.  In his statements of record and at the Board hearing, he has asserted that, although he was not diagnosed with coronary artery disease until August 2012, he has been experiencing symptoms prior to a confirmed diagnosis since December 2008.

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.401 (2013).  

The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case or not in dispute.  The Veteran initially filed a claim for service connection for hypertension in November 2008.  Subsequently, the Veteran submitted a claim for ischemic heart disease in August 2010 due to exposure to Agent Orange.  In support of his claim, he submitted private treatment records dated from approximately 2001 to 2006 showing complaints of chest pain and shortness of breath.  Importantly, a March 2009 private exercise myocardial perfusion scan showed no evidence of myocardial ischemia.  He was afforded a VA examination in October 2010.  After examining the Veteran, the examiner diagnosed a history of right bundle branch block, but indicated that there was no evidence of myocardial ischemia.  As such, the RO denied the claim in June 2011 on the basis that there was no evidence of ischemic heart disease. 

Subsequently, additional VA treatment records were associated with the claim file.  Although a May 2011 echocardiogram revealed impaired relaxation of the left ventricular and mild diastolic dysfunction and risk factors for hypertension and ischemic heart disease were discussed with the Veteran, there was still no diagnosis of ischemic heart disease.  A September 2011 Lexiscan myocardial perfusion scan was also unremarkable and negative for ischemia.   

On March 14, 2012, the Veteran requested another cardiology consult because he had to cancel prior one due to conflict with scheduled VA examination.  Subsequently, a July 26, 2012 cardiology consult showed that the Veteran presented for evaluation for cardiac catheterization due to decline in functional capacity.  Importantly, on August 16, 2012, the Veteran underwent a right/left heart catheterization due to progressive unexplained dyspnea.  Based on the results from the procedure, the Veteran was diagnosed with non-obstructive coronary artery disease.  

The Veteran was afforded a VA examination in October 2014.  The claims file was reviewed and the examiner observed that coronary artery disease was diagnosed in 2012, based on irregular angiogram.  

While the Veteran asserts entitlement to an earlier effective date, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

Initially, the Board has considered that, in the March 2014 rating decision, the RO granted service connection for coronary artery disease based on the Veteran's presumed exposure to herbicides during active service in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R.  3.816(c)(4).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a) .  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3) .

Ischemic heart disease, to include coronary artery disease, was added to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure on August 31, 2010.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

In the instant case, the Veteran was not denied compensation for coronary artery disease between September 25, 1985, and May 3, 1989; his claim for service connection was not pending before VA on May 3, 1989; and his initial claim was not received within one year from the date of his separation from service.  Thus, the effective date shall be the later of the date such claim for service connection was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(2).  

The Board has also considered whether, pursuant to 38 C.F.R. § 3.114(a), the Veteran may be entitled to an effective date of one year earlier than the date the Veteran filed his claim for service connection for coronary artery disease, if the evidence of record establishes that (1) he experienced symptoms of coronary artery disease prior to his diagnosis, and (2) coronary artery disease existed continuously from that date until the time he filed his claim for coronary artery disease.  Nevertheless, in the instant case, although the Veteran has asserted that he has experienced symptoms for many years, there is no competent medical evidence that coronary artery disease existed continuously from one year earlier until the date he filed his claim.  In this regard, the Veteran filed his claim in August 2010, again, the evidence clearly shows that the Veteran was not diagnosed with coronary artery disease until August 2012.  Again, March and September 2011 scans were unremarkable for coronary artery disease.  Therefore, as the evidence does not establish that coronary artery disease existed continuously one year prior to the date of claim, an earlier effective date assignable based on liberalizing law. 

In turn, the effective date is based on either the date of receipt of the claim, or the date entitlement arose, whichever is later pursuant to 38 C.F.R. § 3.400.  In this case, the evidence clearly shows that at the time of the Veteran's claim in August 2010, he had not been diagnosed with ischemic heart disease.  Pertinently, the October 2010 VA examination found that the Veteran did not have ischemic heart disease and VA treatment records the following year documented that an Echocardiogram and myocardial perfusion scan did not show ischemia; in sum, there was no diagnosis of coronary artery disease.  In August, 2012, the Veteran underwent a catherization, which showed coronary artery disease.  Based on the competent medical evidence of record, a diagnosis of coronary artery disease was not rendered by medical professionals prior to August 15, 2012, which was after the date of claim.  Under the circumstances, the Board must find that the appropriate effective date for the award of service connection is the date entitlement arose.  

The Board recognizes that the Veteran has asserted that an earlier effective date is warranted because he had been experiencing symptoms for years.  However, the Veteran is not competent to diagnose coronary artery disease.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis of ischemic heart disease is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran has not been shown to be other than a layperson without  appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  Hence, in this case, lay assertions have no probative value.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of service connection coronary artery disease earlier than August 15, 2012 is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


C.  Request to Reopen Previously Denied Claim for 
Service Connection for Stomach Disability 

The Veteran filed his initial claim for service connection for stomach problems in December 2004.  The Veteran reported that his stomach problems began in Vietnam.  Service treatment records document complaints of heartburn, epigastric discomfort/pain as well as other stomach symptoms.  Although his January 1975 service examination prior to discharge showed that the abdomen and viscera were evaluated as clinically normal, in his contemporaneous medical history, the Veteran reported stomach and/or intestinal trouble.  The claim was denied in an August 2005 rating decision as there was no evidence linking the Veteran's current gastritis to the symptoms the Veteran had while in service.  Although the Veteran was notified of the denial and his appellate rights the following month, he did not initiate an appeal from this determination.  Moreover, no additional evidence was received within the one-year appeal period, and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's August 2005 decision is final with respect to these issues as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under legal authority in effect in currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection for a stomach disability in November 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.    This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since August 2005 rating decision are VA treatment records, statements and Board hearing testimony from the Veteran, a September 2009 VA examination report, and a March 2010 private opinion from Dr. G.G.  VA treatment records continued to document treatment for gastroesophageal reflux disease that appeared to be attributed to NSAID usage.  In his statements and testimony, the Veteran indicated that his stomach problems were secondary to his service-connected diabetes mellitus and PTSD.

Significantly, the September 2009 VA examiner appears to indicate that the Veteran's GERD was less likely a complication of diabetes, but likely to be aggravated by diabetes.  The examiner indicated that the Veteran had stomach problems with frequent indigestion since 1972 , but UGI series was normal per service treatment records.  Current UGI showed small erosive esophagitis at the GE junction, duodenum unremarkable, polyps observed at pylorus and stomach contained a handful of gastric polyps.  Further, in the March 2010 private opinion, Dr. G.G. opined that the Veteran's gastroesophageal reflux disease and PTSD were likely interrelated as PTSD caused depression that lead to alcoholism and depression naturally increased the likelihood of obesity, which sets one up for GERD.  

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for a stomach disability.  The Board determines that the evidence is "new" in that it was not before agency decision makers at the time of the August 2005 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of etiology of stomach disability; specifically, whether the Veteran's current stomach disability may be secondary to service-connected disabilities.  As indicated,  the September 2009 VA examiner suggested  that the diabetes mellitus aggravated the Veteran's stomach disorder and the March 2010 private opinion indicated that it was associated with his PTSD.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disability (i.e., a current disability secondary to service-connected disabilities), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).


Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a stomach disability previously characterized as gastritis  are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

A rating in excess of 20 percent for type II diabetes mellitus, with proteinuria and erectile dysfunction , is denied.

An effective date earlier than August 15, 2012, for the award of service connection for coronary artery disease is denied.

As new and material evidence has been received to reopen the service connection claim for a stomach disability, to this extent only, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

The Veteran is seeking an higher initial rating for his PTSD.  He was last afforded a VA examination in September 2009, almost six years ago.  Moreover, during the  Board hearing, the Veteran testified that his PTSD symptoms have increased in severity.  In this regard, he reported increasing panic attacks, ritualistic activities, avoidance and hypervigilance.  To ensure that the record reflects the current severity of the Veteran's service-connected PTSD and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous mental disorders  examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist (or psychiatrist or psychologist contracted by VA).  

Also, as indicated above, the Board has reopened the claim for service connection for a stomach disability, but finds that further development is necessary before adjudicating the claim on the merits.  

As noted above, service treatment records clearly document numerous complaints of stomach problems.  Moreover, in prior statements the Veteran has indicated that he has experienced such problems since service.  The Veteran has not been afforded a VA examination to address whether the Veteran's current stomach disability is directly related to service.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2014).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, while the record includes sufficient evidence to reopen the claim, such evidence is not sufficient to decide the claim, on the merits.  Although the September 2009 VA examiner  indicated that the Veteran's diabetes aggravated his GERD and the March 2010 private examiner suggested some sort of relationship between PTSD and GERD, neither examiner provided sufficient rationale for such conclusions.    The VA examiner appeared to only rely on the fact that the Veteran's GERD had worsened since service; however VA treatment records appear to indicate that the Veteran's GERD symptoms are due to NSAID use for nonservice-connected disorders.  Likewise, the private examiner also appeared to indicate that the Veteran's GERD use was due to alcohol use, but failed to address the use of NSAIDs over the years.  As such, neither opinion is sufficient to establish an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

Thus, the Board finds that VA examination and appropriate medical  opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a stomach disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As noted, the examiner should also address whether the Veteran has a current stomach disability secondary to his service-connected diabetes mellitus type II and/or PTSD.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

With respect to diagnosed hypertension, the Veteran has asserted that such disorder is due to exposure to herbicides while stationed in Vietnam.  The Veteran has not been afforded a VA examination to determine whether his hypertension is directly related to service, to include exposure to herbicides. Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  

Under the circumstances, the Board finds that a VA examination with opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection hypertension, to include as due to exposure to herbicides.  See 38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Alternatively, the  Veteran has asserted that his hypertension was caused or is  aggravated by his service-connected type II diabetes mellitus, and his recently service-connected coronary artery disease.  September 2009 and February 2010 VA examination reports showed that the same examiner determined that hypertension was not due to the Veteran's diabetes mellitus type II as they were diagnosed around the same time.  However, the examiner indicated that the Veteran's hypertension was worsened or increased by the Veteran's diabetes.  The examiner rationalized that hypertension has been increasing for five years, but the Veteran did have some normal blood pressure readings since on current medications.  However, in a February 2011 VA examination report, another VA examiner indicated that too many other circumstances existed to support a determination that nonservice-connected hypertension was aggravated beyond its progression by diabetes mellitus.  As such, the record currently contains contradictory opinions on whether the Veteran's hypertension has been aggravated beyond its natural progression by his diabetes.  In this regard, neither VA examiner provided a detailed rationale for such findings.  Likewise, the Veteran has not been afforded a VA examination to address whether the Veteran's hypertension is proximately caused by or aggravated by his now service-connected coronary artery disease.  Hence, the examiner should also o address whether the Veteran's claimed hypertension is secondary to his service-connected diabetes mellitus, type II and/or coronary artery disease.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Likewise, the Veteran has asserted that his hypothyroidism is secondary to his service-connected diabetes mellitus.  In support of his claim, he submitted an internet publication dated in December 2010 that, although unclear, appeared to indicate that it was not unusual for patient with hypothyroidism to have one or more autoimmune diseases (unfortunately the disease listed are unclear).  Thus, the Board finds that a VA examination and medical  opinion-based on  full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to determine whether the Veteran's hypothyroidism was caused is proximately due to or aggravated by his service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.310; McClendon, 20 Vet. App. at 83.  See also Allen,  7 Vet. App. at 448-49.  

Hence, the AOJ should arrange for the Veteran to undergo VA examination(s), by appropriate physician(s).  The Veteran has requested that all examinations take place in Nashville, Tennessee, if possible.  The Veteran is hereby notified that failure to report to the scheduled examination(s), without good cause, may well result in denial of the claim(s)-particularly, the reopened claim.  See 38 C.F.R.  § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for his disabilities from Tennessee Valley Healthcare System and that records dated to November 2014 are associated with the Veteran's Virtual VA record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Tennessee Valley Healthcare System dated from November 2014 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for an initial higher rating for PTSD should include consideration of whether any "staged rating" of the disability, pursuant to Fenderson (cited above), is appropriate. 

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Tennessee Valley Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo mental disorders examination, in Nashville, Tennessee if possible, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The contents of the entire, claims file (paper and electronic), to include a complete copy of this  REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations, and provide an assessment of the resulting level of social and occupational impairment. 


All examination findings/testing results, along  with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo appropriate VA examinations, in Nashville, Tennessee if possible, by appropriate physicians, to address the remaining disabilities at issue.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual(s)designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Each physician must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

Stomach disability :  The examiner should clearly identify all diagnosed disability(ies) associated with the stomach/gastrointestinal system currently present, or present at any time pertinent to the claim on appeal (even if currently resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, s to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) is the result of injury or disease incurred or aggravated in service; or, if not was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service connected type II diabetes mellitus and/or  PTSD. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In proffering this opinion, the examiner must  specifically consider and discuss the service treatment records documenting complaints of stomach problems, the September 2009 VA opinion and the March 2010 private opinion, as well as the Veteran's competent assertions as to onset and continuity of stomach problems..
 
Hypertension : The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability (a) is the result of injury or disease incurred or aggravated in service, to include exposure to herbicides; or if not, (b) was caused  OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus and/or  coronary artery disease. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In proffering this opinion, the examiner must  specifically consider and discuss the September 2009, February 2010 and September 2011VA opinions.

Hypothyroidism:  The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the all of the above requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service private and VA treatment records, VA examination reports, and the Veteran's competent assertions as to onset and continuity of  symptoms..

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file  (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination(s)- sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled gastrointestinal examination, in adjudicating the reopened, stomach disability claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim remaining on appeal in light of all pertinent evidenced and legal authority (to include, consideration of whether any staged rating for the Veteran's PTSD, pursuant to Fenderson (cited above), is appropriate).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


